Citation Nr: 0730962	
Decision Date: 10/02/07    Archive Date: 10/16/07	

DOCKET NO.  04-37 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran served on active duty from October 1985 to April 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDING OF FACT

The veteran is not shown to suffer from a permanent and total 
service-connected disability due to the loss or loss of use 
of both lower extremities so as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity; or 
the loss or loss of use of one lower extremity, together with 
the residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial 
assistance in acquiring specially adapted housing have not 
been met.  38 U.S.C.A. § 2101(a) (West 2002); 
38 C.F.R. §§ 3.809, 4.63 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, as 
well as VA treatment records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks financial assistance in the 
acquisition of specially adapted housing.  In pertinent part, 
it is argued that, as a result of the veteran's service-
connected low back disability, he has for all intents and 
purposes suffered the loss of use of one or both lower 
extremities, such that he now meets the regulatory criteria 
for an award of specially adapted housing.  

In that regard, the Board notes that financial assistance in 
the acquisition of specially adapted housing is available to 
a veteran who has a permanent and total service-connected 
disability due to:  (1) the loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or 
(2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2007).  

Loss of use of a foot (and, by analogy, a lower extremity) is 
present when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance, with such determination to be made on 
the basis of the actual remaining function of the foot, 
whether the acts of balance and propulsion, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent footdrop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  38 C.F.R. § 4.63 (2007).  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2007).

In the present case, a review of the record discloses that 
service connection is currently in effect for the 
postoperative residuals of a herniated spinal disc with 
severe limitation of motion, evaluated as 40 percent 
disabling; left lower extremity neurological manifestations 
as the postoperative residual of a herniated spinal disc, 
evaluated as 40 percent disabling; right lower extremity 
neurological manifestations as the postoperative residual of 
a herniated spinal disc, evaluated as 40 percent disabling; 
tinnitus, evaluated as 10 percent disabling; residuals of a 
sutured laceration at the base of the little finger of the 
right hand, evaluated as noncompensably disabling; and 
bilateral hearing loss, likewise evaluated as noncompensably 
disabling.  The veteran has additionally been in receipt of a 
total disability rating based upon individual unemployability 
effective from October 25, 2001.  

VA outpatient treatment records covering the period from June 
2002 to July 2003 show treatment during that time for various 
low back related problems.  

During the course of VA outpatient treatment in October 2003, 
it was noted that the veteran was status post laminectomy and 
diskectomy at the level of the 3rd and 4th lumbar vertebrae.  
Additionally noted was that the veteran suffered from limited 
use of both lower extremities.  Physical examination showed 
some evidence of atrophy of the leg muscles, with the veteran 
able to stand and pivot, and walk a few short feet, though 
with difficulty.  The clinical assessment was of chronic back 
pain with limited mobility.  

In correspondence of October 2003, a VA physician and nurse 
practitioner wrote that the veteran had a history of two 
surgeries for herniated discs in his lumbosacral spine.  
Reportedly, the veteran's most recent diskectomy, performed 
in October 2001, had not been successful, with the result 
that he was now experiencing an increased level of pain and 
immobility.  According to the VA physician and nurse 
practitioner, the veteran suffered from very severe chronic 
pain in his lower back, with accompanying numbness in both 
legs.  As a result, he was not able to walk normally, and 
utilized a wheelchair "for mobility."  

At the time of a VA neurologic consultation in April 2004, it 
was noted that the veteran's computerized records were 
available, and had been reviewed.  Also noted was that a 
medical history had been obtained from the veteran.  

Reportedly, while in service, the veteran experienced 
numbness of both legs, following which magnetic resonance 
imaging showed evidence of disc herniation at the level of 
the 5th lumbar vertebra and 1st sacral segment, for which the 
veteran underwent a laminectomy in 1989.  

The veteran later came to California, where he began to 
experience similar symptoms of pain in one or both legs in 
1991, resulting in a second laminectomy for removal of a 
herniated disc.  

Following the veteran's discharge from the military, he began 
to work as a copier technician.  At that time, the veteran 
once again began to experience numbness in his legs, 
resulting in a third laminectomy, with removal of a bone 
fragment and spur.  According to the veteran, this surgery 
was of some benefit.  However, the veteran's back pain 
recurred, with the result that he underwent a fourth 
laminectomy and diskectomy at the VA Medical Center located 
in San Francisco, California.  While according to the 
veteran, this surgery resulted in "a little bit" of relief of 
his pain and numbness, both of those symptoms persisted.  
Moreover, the veteran's left leg became weak, with the result 
that he had not been able to return to work.  

When questioned, the veteran complained of pain in the lower 
lumbar region on the left side extending to the hip joint.  
Reportedly, this pain was always present, though it increased 
to a sharp excruciating level when the veteran attempted to 
put pressure on his left leg in order to stand or sit for 
long periods of time.  Also noted were problems with 
radiation of back pain from the lumbar region to the hip, and 
on to the lateral aspect of the left thigh to the outside of 
the left knee and leg, extending to the outside of the left 
ankle and down to the foot in a sciatic distribution 
suggestive of L5-S1 radiation.  According to the veteran, 
there was little pain on his right side, with such pain 
located largely in the back area, and not radiating into the 
right leg.  Nonetheless, the veteran continued to experience 
tingling and numbness in both feet up to the level of his 
ankles, in a bilateral and symmetrical distribution.  

When questioned regarding his upper extremities, the veteran 
indicated that his hands were not affected.  However, as to 
his lower extremities, he was unable to walk more than half a 
block, and could stand for no more than a few minutes at a 
time.  According to the veteran, he sat mainly in a 
wheelchair, changing his position every now and then.  

When questioned further, the veteran stated that he had lost 
sixty pounds by changing his diet some six months ago, going 
from 230 to 170 pounds.  According to the veteran, he did not 
take vitamins, and smoked approximately twenty cigarettes per 
day.  

On physical examination, there was noted a surgical scar in 
the midline and lumbar region, which was some four to 
five inches long.  The veteran entered the examination room 
in a wheelchair, and utilized a cane to walk.  According to 
the examiner, the cane in question was held in the veteran's 
left arm.  There was a loss of hair from the middle half of 
his legs in a bilateral and symmetrical arrangement.  Noted 
at the time of examination was that the veteran was able to 
bend over and bring his fingers to within six inches of the 
ground.  Straight leg raising was to eighty degrees 
bilaterally in a sitting position.  

Motor strength was described as normal in both upper and 
lower extremities, with no evidence of atrophy, 
fasciculations, involuntary movements, or tremors.  Reflexes 
in the biceps and triceps were 1+, though supinatory reflexes 
were absent bilaterally.  Knee jerks were 1+, while ankle 
jerks were absent bilaterally.  Plantar reflexes were 
described as flexor.  

Sensory examination revealed reduced pinprick in a glove 
distribution up to the level of the wrist bilaterally, and in 
a stocking distribution up to the middle of the legs 
bilaterally in a symmetrical arrangement, characteristic of 
glove and stocking hypoesthesia.  

Evaluation of the veteran's gait showed that he walked across 
the examination room holding a cane in his left hand, 
supporting part of his weight on the cane.  The veteran was 
able to walk on toes and heels, though tandem walking was 
somewhat difficult.  

Due to physical signs present in both lower extremities, as 
well as complaints of numbness and tingling, nerve conduction 
velocity studies were undertaken.  Those studies showed nerve 
conduction velocities which were reduced in both peroneal and 
posterior tibial nerves along with prolonged distal latencies 
and reduced amplitude, all of which was suggestive of 
polyneuropathy.  Nerve conduction velocities were also 
reduced in both sural nerves more so than motor nerves, once 
again suggestive of peripheral neuropathy.  

The pertinent diagnoses were peripheral neuropathy affecting 
the nerves of both lower extremities resulting in numbness 
and tingling in both legs and feet, reduced reflexes in both 
lower extremities, a loss of hair in the lower half of both 
legs, and glove and stocking hypoesthesia in all four 
extremities.  An additional diagnosis noted was peripheral 
neuropathy due to a lack of vitamins with recent weight loss 
of sixty pounds, in conjunction with chronic smoking.  Also 
noted was a history of four laminectomies of the lumbar 
spine, with resulting failed back syndrome culminating in 
left sciatic pain due to herniated disc.  A final diagnosis 
was chronic low back pain syndrome with pain radiating in a 
left sciatic distribution requiring treatment with 
medication, and resulting in insomnia, pain, and a lack of 
endurance.  

According to the examiner, the veteran had undergone four 
lumbar laminectomies during the period from 1989 to 2001, 
which is to say, over a period of twelve years.  Currently, 
he was left with a failed back syndrome resulting in chronic 
low back pain.  In addition, the veteran appeared to suffer 
from a previously-undiagnosed peripheral neuropathy caused by 
metabolic factors, including a lack of vitamins and smoking.  

On VA orthopedic examination, likewise conducted in late 
April 2004, the veteran's history and complaints were 
accounted.  Current complaints included chronic pain, as well 
as spinal tissue and bone damage.  When questioned, the 
veteran indicated that, since the time of his most recent 
surgery, he had not improved very much, but had rather 
experienced progressively decreasing sensation in both lower 
extremities.  Reportedly, the veteran continued to experience 
chronic low back pain, though he had recently undergone 
steroid injections in his lumbar spine.  

On physical examination, the veteran was described as a well-
developed, well-nourished male sitting in a wheelchair in no 
acute distress or pain.  The veteran was able to stand up 
from his wheelchair, and to walk throughout the room, though 
with a limp.  Noted at the time of examination was that the 
veteran tended not to want to place weight on his left leg.  
Also noted was that the veteran had difficulty ambulating 
without the use of a cane.  

Further examination showed no evidence of any joint pain, 
swelling, tenderness, or inflammation.  Nor was there any 
evidence gross deformity, subluxation, contractures, or 
ankylosis.  Motor strength was described as within normal 
limits in the hips, knees, and feet.  However, tests of 
sensation showed a dramatically reduced pinprick and light 
touch in the veteran's distal lower extremities, with the 
left being slightly greater than the right, but more in the 
distribution of a peripheral neuropathy than a radiculopathy, 
which was somewhat surprising.  At the time of examination, 
reflexes were described as trace throughout.

In the opinion of the examiner, the veteran exhibited 
relatively normal strength throughout, though with evidence 
of chronic low back pain, accompanied by quite significantly 
decreased sensation in his distal lower extremities which 
might be the result of his lumbar spine condition, but which 
might also be a function of peripheral neuropathy.  

As noted above, in order to establish entitlement to 
financial assistance in the acquisition of specially adapted 
housing, there must be present the loss, or loss of use, of 
both lower extremities; or blindness in both eyes, plus the 
anatomical loss or loss of use one lower extremity; or the 
loss or loss of use of one lower extremity, together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or the loss or loss of use of one lower extremity together 
with the loss or loss of use of one upper extremity which so 
affects the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 
38 C.F.R. § 3.809 (2007).  

In the case at hand, it has yet to be demonstrated that the 
veteran suffers from blindness in both eyes, or the loss of 
use of one or both upper extremities.  Nor is it otherwise 
alleged.  Rather, the crux of the veteran's argument is that, 
as a result of his service-connected low back disability, he 
has experienced what amounts to a loss of use of both lower 
extremities.  

As noted above, during the course of VA outpatient treatment 
in October 2003, it was reported that the veteran experienced 
"limited" use of both lower extremities which, in conjunction 
with his back pain, resulted in "limited" mobility.  On its 
face, this would appear to indicate that the veteran, while 
impaired, does not, in fact, experience a loss of use of one 
or both lower extremities.  

Moreover, at the time of the aforementioned VA neurological 
consultation in April 2004, the veteran was able to walk 
across the room, though supporting part of his weight on a 
cane.  Additionally noted was that the veteran could walk on 
his toes and heels, and, though with some difficulty, perform 
tandem walking.  Significantly, as of the time of the 
aforementioned VA orthopedic examination, also conducted in 
April 2004, the veteran was able to rise from his wheelchair 
and walk throughout the room, though with a limp.  

The Board acknowledges that, at present, the veteran suffers 
from what would appear to be rather significant low back and 
lower extremity disability.  While based on the evidence of 
record, there appears to be some question as to whether the 
veteran's lower extremity pathology is due, at least in part, 
to peripheral neuropathy, as opposed to low back related 
radiculopathy, the fact remains that, based on the evidence 
of record, there is no indication that, as a result of the 
veteran's service-connected low back disability, he suffers 
from a loss or loss of use of one or both lower extremities.  
Under such circumstances, financial assistance in the 
acquisition of specially adapted housing is not warranted.  
The preponderance of the evidence weighs against the 
veteran's claim, and the benefit-of-the-doubt doctrine is not 
applicable.  The appeal is denied.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In the present case, in correspondence of June 2003, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for specially 
adapted housing, as well as what information and evidence 
should be submitted by him, what information and evidence 
would be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence in his possession 
pertaining to his claim.

The Board is aware of the considerations of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits.  However, the absence of such 
notification by VCAA letter is not prejudicial in this case.  
As noted above, the preponderance of the evidence weighs 
against the veteran's claim; thus, any such questions are 
moot.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA 
treatment records, as well as VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of events in this case.  See 
Bernard v. Brown, 14 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the veteran.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


ORDER

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


